Citation Nr: 0433996	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  02-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1969.  

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that denied the veteran's claim of entitlement to 
service connection for hepatitis C.

The Board of Veterans' Appeals (Board) remanded the issues 
that are the subject of this decision in December 2003.  
Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The evidence reflects that it is at least as likely as 
not that the veteran has hepatitis C that was incurred during 
active service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, hepatitis C was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In light of the favorable 
decision below, no further assistance or notification action 
is necessary.  

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

Analysis

The veteran maintains that he contracted hepatitis C as a 
result of performing the duties of a medical orderly while in 
service in Vietnam and in the alternative from unprotected 
sex with multiple partners during his period of active 
service.  He admits to the use of intravenous and intranasal 
drug use, both during and after active service, as well as 
the receipt of post service tattoos and continued unprotected 
sex with multiple partners.  

Review of the veteran's service medical records reveals no 
pertinent complaint of or treatment for hepatic illness.  The 
veteran was treated on one occasion for gonorrhea.  The Board 
notes that the veteran was treated for and separated from the 
service for the habitual use of illegal drugs.  Subsequent to 
service, the veteran applied for and received an upgrade in 
his discharge from an Undesirable Discharge to a General 
Discharge.

The record reflects that the veteran has undergone treatment 
for hepatitis C beginning with his initial diagnosis in 
February 1999.  

The veteran was afforded a VA examination in March 2002.  The 
examiner opined that the more likely cause of the veteran's 
hepatitis C was use of alcohol, shared tattoo needles, and 
prostitutes, rather than his claimed exposure to potentially 
contaminated biological material during service.  

Subsequently, the veteran submitted a clinical treatment 
record from a VA treating physician dated in October 2002 
containing the opinion that his hepatitis C was probably the 
result of his claimed exposure to harmful agents during 
service as a medical corpsman.  

The veteran has also submitted a March 2003 statement from a 
VA treating physician indicating that it was possible that 
his hepatitis C was contracted during the veteran's active 
duty service as a medic in Vietnam.

In connection with the December 2003 Board Remand, the 
veteran was afforded another VA examination in April 2004.  
The examiner carefully reviewed the veteran's medical history 
and the complete record of the various high risk activities 
in which the veteran engaged both during and after service.  
He opined that it was not at least as likely as not that the 
veteran incurred his hepatitis C virus infection as a result 
of any incident of his active service, including potential 
tattoo administration or any incident of his normal duties.  
In stating that opinion, the examiner specifically excluded 
sexual contact with multiple sexual partners, including 
prostitutes, and drug use from the definition of the 
veteran's normal duties.  

The examiner noted the veteran had multiple risk factors for 
becoming infected with the hepatitis C virus, including:  
blood transfusions after leaving service for traumatic 
events; tattoo administration subsequent to service; multiple 
drug abuse including intravenous drug use, occurring both 
while in the service and after the service; and multiple 
sexual contacts without the use of condoms, again both during 
and after service.  He opined the veteran's duties as a 
medical specialist do not constitute a risk factor for 
hepatitis C virus without a history of percutaneous exposure 
to blood and therefore his duties as a medical specialist 
were not likely as important a risk factor as the others.

The examiner concluded that based on the above, if sexual 
contact with multiple sexual partners and drug use, including 
intravenous drug use, which occurred in part during the time 
the veteran was in active military service, are considered 
within the definition of normal duties of active service, 
then he opined that it is at least as likely as not that the 
veteran incurred hepatitis C virus infection as a result of 
active service.

The Board notes that it is clearly not possible to determine 
the precise cause of the veteran's hepatitis C virus 
infection.  The Board finds that there is a very great 
liklihood that the veteran's hepatitis C virus was contracted 
through the abuse of drugs both during and after service.  
The service connection of hepatitis C as a result of drug 
abuse is prohibited.  38 C.F.R. § 3.301 (2004).  However; 
after having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is in relative 
equipoise as to whether the hepatitis C was contracted from 
the tattoos, sexual contact, and least likely the veteran's 
actual duties in service.  The April 2004 VA examiner opined 
that it was at least as likely as not that the hepatitis C 
virus infection occurred during service as during the 
subsequent high risk behavior when drug abuse and sexual 
contact were included as risk factors.  Under the 
circumstances, service connection may be granted, applying 
the "benefit of the doubt" rule.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  The Board therefore finds that 
the evidence does support a finding that the veteran's 
hepatitis C was incurred during his period of active service.  
Accordingly, it is the finding of the Board that the record 
supports a grant of entitlement to service connection for 
hepatitis C.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303(d) (2004).


ORDER

The claim for entitlement to service connection for hepatitis 
C is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



